The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 121a, 121b, 143, 154, 156, 221c, 221d. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claims 68 and 92 are objected to because of the following informalities:  there is no punctuation mark (i.e., a period) at the end of these claims.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-69 and 83-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50, line 14, the recitation “the lift frame assembly” lacks antecedent basis;
and line 15, it is not clear whether the recitation that each of the support legs is attached to “a mounting plate” is intended to refer to one of the “plurality of leg mounting plates” previously recited in line 9 or a distinct mounting plate.
Claims 51, 58 and 64, the recitations “mounting plate” and “mounting plates” are similarly unclear.
Claim 53, line 1, “the” should apparently be --each--.

Claims 55 and 57, the references to “the cargo base frame” lack antecedent basis.
Claim 58, the preamble is unclear in referring to “The vehicle cargo container and lift frame assembly according to claim 50” (emphasis added), as claim 50 is directed only to a “vehicle cargo container assembly”.
The above also applies to claims 59-62 and 64-67.
In line 1 of claims 63, 68 and 69, --assembly-- should be inserted after “container”.
Claim 64, the recitations of “a movable strut” and “a handle” are unclear, as these limitations have previously been recited in claim 60, from which this claim depends.
In the preamble of claim 83 (and claims 84-93 dependent thereon), it is not clear if the recitation “capable of supporting …” refers to the “support leg” or the “frame”;
and line 5, it is not clear if the recitation “a cargo container base frame” is intended to refer to the “cargo container frame” previously recited.
Claim 84, line 3, it is not clear if the recitations “a mounting plate” and “a … frame” refer to the elements of the same respective names previously recited in claim 83. This also applies to claim 86.
Claims 87, line 3, the recitation “the plurality of support legs” lacks antecedent basis;
line 5, there is no clear antecedent basis for “the lowermost handle”;
and line 6, it is not clear what is meant by “on the support base … above the support base”.

line 3, the positive recitations of “an outer bearing” and “an outer bearing bracket” are not understood, as these structures are not disclosed as being part of the support leg, to which the scope of the claim is directed;
and line 4, the recitation “the mounting plates” (plural) lacks antecedent basis.
Claims 89-93, the further positive structural limitations of the outer bearing (i.e., bearing plate, shaft and head), as well as a locking mechanism and a stop plate, are not understood, as these structures are not disclosed as part of the support leg, to which the scope of the claims are directed.
As such, the scope of claims 88-93 cannot be determined.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 50, 51, 54 and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Back (US 3,135,407).
Back shows a vehicle cargo container assembly capable of demountable installation on a tractor trailer frame, comprising:
a cargo container having a container body (Fig. 1 phantom) and a container base frame 10-13, wherein the container body is positioned on top of the container base 
ai least one longitudinally extending rail 10 and/or 11 and a series of spaced-apart cross-members 12, 13, wherein a portion of the cross-members are spaced apart in a manner capable of accommodating and being connected to a plurality of leg mounting plates 21, wherein a pair of the leg mounting plates are situated on opposite sides of the container base frame in a front portion of the container base frame and a second pair of leg mounting plates are situated on opposite sides of the container base frame in a rear portion of the container base frame (Fig. 1), wherein the container base frame is configured to define a plurality of exterior facing and longitudinally extending recessed areas under the container body and above [the lift frame assembly]; and
a plurality of support legs 14-17, each pivotally attached to a mounting plate on the container base frame and able to longitudinally pivot from a first standing position (Fig. 1 solid), wherein each of the plurality of support legs extends downwardly between the container base frame to a support surface, to a second stored position (jack 17 phantom in Fig. 1), wherein each of the plurality of support legs is positioned into one of the longitudinally extending recessed areas under the container body.
Re claim 51, each of the plurality of support legs is horizontally adjustable and comprises an extending arm 18 on one end thereof that extends within the container base frame and mounting plate to facilitate pivotal movement and is positioned within a support bearing 19, 20.
Re claim 54, each of the plurality of support legs is vertically adjustable (note extensible leg 14a can be raised and lowered by turning crank handle 14c) at an end 
Re claim 83, Back shows a pivoting support leg 14 for a cargo container frame 10-13 capable of supporting a free-standing cargo container, comprising:
a longitudinally extending support leg 14 extending from a mounting end to a support base 14a and having an extending arm 14 extending generally vertically from the mounting end thereof and configured for pivotal mounting to a mounting plate 21 on a cargo container base frame 10-13, wherein the longitudinally extending support leg has an exterior facing surface; and
at least one handle 14c configured for grabbing by a user mounted on the exterior-facing surface of the support leg.

Claims 50, 51 and 55-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler (US 3,152,709).
Fowler shows a vehicle cargo container assembly capable of demountable installation on a tractor trailer frame, comprising:
a cargo container having a container body (not shown but note col. 1:20 and col. 2:35-37) and a container base frame 1-2, wherein the container body is positioned on top of the container base frame and the container base frame is configured to be removably seated on a frame 4 of a transporter, which may be a tractor trailer (col. 1:20-22 and 30-32), wherein the cargo container base frame comprises:
ai least one longitudinally extending rail 1 and/or 3 and a series of spaced-apart cross-members 11, wherein a portion of the cross-members are spaced apart in a 
a plurality of support legs 5, each pivotally attached to a mounting plate on the container base frame and able to longitudinally pivot from a first standing position (Fig. 1), wherein each of the plurality of support legs extends downwardly between the container base frame to a support surface, to a second stored position (Fig. 2), wherein each of the plurality of support legs is positioned into one of the longitudinally extending recessed areas under the container body.
Re claim 51, each of the plurality of support legs is horizontally adjustable and comprises an extending arm 6 on one end thereof that extends within the container base frame and mounting plate to facilitate pivotal movement and is positioned within a support bearing 8, 9.
Re claim 55, Fowler shows that the assembly further comprises at least one safety latch 30 moveable on a latch support plate 31 secured to a side of the cargo base frame and located so as to be moveable from an open position (Figs. 1, 4, 7) for removing one of the support legs from the second stored position to a closed position (Figs. 2, 6, 8) for securing the support leg in the second stored position.
Re claim 56, there is a safety latch for each of the plurality of support legs.

Note that claims 55 and 57 both depend directly from claim 50, thus nothing precludes element 30 of Fowler as being considered both the safety latch of claim 55 and the leg support plates of claim 57.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Burgdorf (US 3,995,760).

Burgdorf shows a generally similar vehicle cargo container assembly wherein a plurality of pivoting support legs 2/5 can be locked to a respective support bearing 6 by a locking spring bolt (not shown but note col. 4:55-60).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Fowler by providing a locking spring bolt for locking each of the support legs to its respective support bearing, as shown by Burgdorf, to ensure each leg remained in a desired position relative to its support bearing.
Re claim 53, although Fowler does not show the extending arm to be telescopic, Burgdorf shows that slide-in member 6 is telescopic (see Fig. 1 and col. 4:50-55). To have incorporated this feature in the apparatus of Fowler would have been a simple alternate equivalent design expediency for providing the horizontal transverse movement of the support legs.

Claim 53 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Vallade (FR 2,754,223).
Back does not show the extending arms to be telescopic.
Vallade shows a generally similar vehicle cargo container assembly wherein a plurality of pivoting support legs 4 include telescoping extending arms 14 for transverse horizontal adjustment thereof relative to container base frame 2 to which they are attached (Figs. 3-6).

Re claim 58, Back further shows each support leg to include a movable strut 27 secured by an outer bearing 28 to an outer bearing bracket (not separately identified but can be seen in Fig. 1), but the bearing brackets are not mounted on the support plates.
However, Vallade further discloses each leg to include a strut 6 secured by a bearing/bracket assembly (not separately identified but can be seen in at least Figs. 7-8), wherein the bearing brackets and the support legs are both mounted on respective mounting plates 10.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Back by mounting the bearing brackets on the respective mounting plates, as taught by Vallade, as this would have been a simple alternate equivalent design expediency for securing the outer ends of the struts, thus use of which in the apparatus of Back would have required no undue experimentation and produced no unexpected results.

Claims 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Haaf et al (DE 19519810).

Haaf shows a generally similar vehicle cargo container assembly wherein a plurality of pivoting support legs 10 each include a movable strut 11 having a handle 24 on a mounting end thereof.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Back by providing a handle on a mounting end of each movable strut, as taught by Haaf, to assist a user in manipulating the strut.
Re claims 85 and 86, the general provision of similar first and second handles on the support legs proximate the mounting ends and support bases thereof would have been an obvious further design expediency in light of the teachings of Haaf to further assist in manipulating the legs between the various positions thereof.

Claims 59 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Vallade, as applied to claim 58 above, and further in view of Haaf.
This rejection utilizes the same obviousness rationale set forth above with respect to claim 84.

Although the prior art does not clearly render claims 89-93 unpatentable and has therefore not been applied, this does not necessarily indicate that these claims contain allowable subject matter. Because these claims so seriously fail to meet the requirements of 35 U.S.C. 112(b), as noted above in paragraph 7, it is not possible to  Lyell, 17 USPQ2d 1548, 1552.

Claims 60-69 and 87 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hand, Lim, Yan and Koh and each of the foreign references show a vehicle cargo container assembly generally similar to that of applicant, including pivotal legs to support a cargo container on a surface when not mounted on a frame of a transport vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/James Keenan/
Primary Examiner
Art Unit 3652

1/12/22